This an appeal by a creditor from a decree administering an insolvent estate of a decedent.
S. B. Avis died testate June 8, 1924. The suit was instituted May 3, 1929, by Central Trust Company, as executor of his estate, praying for the settlement of its accounts before a commissioner of the court; the ascertainment of the liabilities, in the order of priority, against the estate; the application of the personal property thereto; and for general relief. By order of July 24, 1929, the cause was referred to a special commissioner to take, state and report an account, showing the personal and real estate; the debts in order of priority; and such other pertinent matters as any party in interest may require or the commissioner may deem proper.
The commissioner reported the liabilities of the estate, in their order of priority, as follows: Class A, funeral expenses, *Page 417 
$172.80; Class B. "miscellaneous indebtedness", $39,218.88, Class C, "voluntary obligations", in favor of appellant, National Shawmut Bank of Boston, $160,863.83. Overruling exceptions of the bank to the report, the court directed payment of the debts in the order therein stated. From this ruling, the bank has appealed. It assigns error also to allowances (as excessive), of $1,000.00 to the commissioner for services in making up and filing his report, and of a $5,000.00 fee to counsel for the executor.
The indebtedness due appellant arose as follows: On November 1, 1917, Cumberland Mountain Coal Company, 40% of the capital stock of which was owned by Avis and 60% by F. W. Estabrook, obtained a loan of $30,000.00 from appellant, for which it executed its note indorsed by Estabrook. Renewals of this note from May 1, 1919, were indorsed by Estabrook and Avis. On November 5, 1917, the coal company obtained a loan of $30,000.00 from appellant, for which it executed its note indorsed by Estabrook. Renewals of this note from June 3, 1919, were also indorsed by Estabrook and Avis. On October 6, 1923, the coal company obtained a loan of $38,500.00 from Central Trust Company, for which it executed its note indorsed by Avis. After receiving payment of $21,000.00 thereon, Central Trust Company transferred the note, without recourse, to appellant.
The ruling of the special commissioner and the trial court is based upon chapter 85, section 25, Code 1923 (44-2-21, Code 1931), which prefers all other demands against the estate of a decedent to the "voluntary obligations"; the theory of the commissioner and the court being that the obligation of an accommodation indorser of negotiable paper is voluntary. The fallacy of this position is self-evident. A voluntary obligation is one assumed without valuable consideration. "Voluntary", in law, means without valuable consideration. Webster's Dictionary; Black's Law Dictionary. A voluntary conveyance is a conveyance without valuable consideration.Rogers v. Verlander, 30 W. Va. 641, 5 S.E. 857; Hopkins v.White, 20 Cal. App. 234, 128 P. 780. A valuable consideration, however, does not depend *Page 418 
upon a benefit to the promisor. "A valuable consideration may consist either in some right, interest, profit or benefit accruing to the one party or some forbearance, detriment, loss or responsibility given, suffered, or undertaken by the other."Tabler v. Hoult, 110 W. Va. 542, 158 S.E. 782. Here, consideration moved not only from the promisee, but the promisor held 40% of the capital stock of the corporation receiving the benefits of the promise. The claims of appellant are, therefore, of equal dignity with other common indebtedness.
The affidavit or certificate of the special commissioner to his report is not in the form required by the statute to entitle him to any compensation. It merely states that affiant believes "his fee of $1,000.00, taxed as a part of the cost" of the suit, for taking and reporting the account, is reasonable, and, in his opinion, conforms with the statute. Chapter 59, article 1, section 8, Code 1931, provides: "A commissioner, except where it is otherwise specially provided, shall have for any service such compensation as the court of which he is commissioner may from time to time prescribe, not exceeding one dollar where less than an hour is employed, and if more than an hour be employed, not exceeding the rate of one dollar for each hour, or in lieu thereof, twenty-five cents per hundred words of his report, as the commissioner may elect. A commissioner returning a report shall annex thereto a certificate, under oath, that he was actually and necessarily employed for a number of hours, to be stated therein, in performing the services for which the fees stated at the foot thereof are charged. Until such certificate is made, no such fees shall beallowed or paid."
In view of the incompleteness of the record, as submitted, we cannot say that the allowance to attorneys is excessive.
The decree, complained of, is reversed in so far as it prefers the payment of "miscellaneous indebtedness" of the estate to the claim of appellant and allows compensation to the special commissioner, without the required affidavit; and affirmed in all other respects.
Affirmed in part; reversed in part; remanded. *Page 419